In re Louisiana, State of; — Other(s); applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “F”, No. 96-1572; to the Court of Appeal, Third Circuit, No. CA96-0464.
Granted. Judgment of court of appeal vacated and set aside. This case is distinguishable from State Licensing Board of Contractors v. Louisiana State Department of Agriculture and Forestry, 588 So.2d 1268 (La.App.1991), writ denied, 590 So.2d 598 (La.1992), since La.R.S. 38:1767 specifically gives the board of commissions of the gravity drainage districts authority to “cut and open new drains, ditches, and canals” and “enter into contracts for performance of these works ... and have the work performed under their supervision....” This specific statute clearly controls over the general Contractor’s Licensing Law. Accordingly, the judgment of trial court denying preliminary injunction is reinstated.